DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Mizuno, JPH06278973 (attached machine translation used for interpretation).

    PNG
    media_image1.png
    254
    413
    media_image1.png
    Greyscale

Regarding claim 1, Mizuno discloses an elevator car enclosure (1) which defines a volume (interior of 1) for receiving a load (i.e. 32 or person) to be transported.  The limitation wherein the elevator car enclosure is formed from a single moulded body is a product by process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 3, Mizuno discloses the elevator car enclosure as claimed in claim 1, wherein the elevator car enclosure (as described above) has a variable volume (see fig 5 vs fig 6).
Regarding claim 4, Mizuno discloses the elevator car enclosure as claimed in claim 3, configured to be capable of expanding from a contracted configuration (see fig 5), in which the elevator car enclosure (as described above) has a first volume (see fig 5), into an expanded configuration (see fig 6) in which the elevator car enclosure (as described above) has a second, larger volume (see fig 6).
Regarding claim 5, Mizuno discloses the elevator car enclosure as claimed in claim 4, comprising a plurality of walls (roof and sidewalls - see fig 3-6) which define the volume (as described above) and wherein at least one of the plurality of walls (roof) comprise a corrugated structure (30b) configured to allow the elevator car enclosure (as described above) to expand from the contracted configuration into the expanded configuration (fig 6).
Regarding claim 6, Mizuno discloses the elevator car enclosure as claimed in claim 4, wherein the elevator car enclosure (as described above) is configured to be capable of expanding in a vertical plane (top to bottom in fig 6).
Regarding claim 7, Mizuno discloses the elevator car enclosure as claimed in claim 4, further comprising at least one support member (6,7) arranged to hold the elevator car enclosure (as described above) in the contracted configuration (fig 5).
Regarding claim 8, Mizuno discloses the elevator car enclosure as claimed in claim 1, further comprising at least one support member (6,7) arranged to hold the elevator car enclosure (as described above) in the expanded configuration (fig 6).
Regarding claim 9, Mizuno discloses the elevator car enclosure as claimed in claim 1, wherein the single moulded body (sidewalls of elevator) comprises at least one integrally formed mounting feature (6,7) for mounting an elevator car component (8) to the elevator car enclosure (as described above).
Regarding claim 10, Mizuno discloses the elevator car enclosure as claimed in claim 1, wherein the single moulded body (as described above) comprises an opening (3) for allowing the passage of a load (32) into the volume (as described above) defined by the single moulded body (as described above).
Regarding claim 11, Mizuno discloses the elevator car enclosure as claimed in claim 1, wherein the single moulded body (as described above) comprises a plurality of side walls (see fig 3) which at least partially define the volume (as described above) of the elevator car enclosure (as described above).
Regarding claim 12, Mizuno discloses the elevator car enclosure as claimed in claim 1, wherein the single moulded body (as described above) comprises a floor (2) and/or a ceiling (see fig 3)) which at least partially define the volume (as described above) of the elevator car enclosure (as described above).
Regarding claim 13, Mizuno discloses an elevator car (see fig 1) comprising: one or more of the elevator car enclosures according to claim 1; and a frame (6,7) configured to support the one or more elevator car enclosures (as described above).
Regarding claim 14, Mizuno discloses a method of assembling an elevator car (see fig 1) comprising a support frame (6,7) and an elevator car enclosure (as described above) which defines a volume (as described above), wherein the method comprises attaching the support frame (6,7) to the elevator car enclosure (as described above)) to form the elevator car (as described above). The limitation wherein the elevator car enclosure is formed from a single moulded body is a product by process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 15, Mizuno discloses the method as claimed in claim 14, wherein the elevator car enclosure (as described above) has a variable volume (see fig 5 vs fig 6) and wherein the method comprises changing the volume (as described above) of the elevator car enclosure (as described above) to a desired volume at an elevator installation site (as needed within shaft).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuno.
Regarding claim 2, Mizuno discloses the elevator car enclosure as claimed in claim 1 but does not specify that the single moulded body comprises a polymeric material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to a polymeric material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  One having ordinary skill in the art at the time of the effective filing date of the invention would be motivated to employ the specified material in order to reduce fabrication costs and employ a common and well characterized moulding fabrication technique.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654